DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/20 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, the recited “method according to claim 11, wherein” should be corrected to “method according to claim 11, further comprising,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Refstrup US 20110075189.
Regarding claim 1, Refstrup discloses:
A consumable chip (109) (FIG. 1), comprising:
a communication circuit for receiving a communication session chip count (session-key identifier) request of an imaging device [0020-27] (FIGs. 1 and 2),
a storage circuit for storing consumable information and a plurality of communication session chip counts [0024] (FIGs. 1 and 2), and
a logic circuit for generating a consumable session key (session-key) based on one of the communication session chip counts [0026] (FIGs. 1 and 2),
wherein the consumable chip selects one of the plurality of communication session chip counts and supplies it to the imaging device in response to the communication session chip count request, and generates and stores the consumable session key based on one of the plurality of communication session chip counts by means of the logic circuit [0020-27] (FIGs. 1 and 2).
Regarding claim 2, Refstrup discloses:
wherein the consumable chip selects a used communication session chip count or an unused communication session chip count and supplies it to the imaging device in response to the communication session chip count request, and generates and stores the consumable session key based 
Regarding claim 3, Refstrup discloses:
wherein the consumable chip specifies or sequentially selects the consumable communication session chip counts in the storage circuit to respond to the communication session chip count request [0020-27] (FIGs. 1 and 2).
Regarding claim 4, Refstrup discloses:
wherein the communication session chip counts stored in the storage circuit can be reset and updated [0020-27] (FIGs. 1 and 2).
Regarding claim 5, Refstrup discloses:
wherein the storage circuit comprises a volatile storage unit and a non-volatile storage unit; and the communication session chip counts are stored in the non-volatile storage unit, and the consumable session keys are stored in the volatile storage unit [0020-27] (FIGs. 1 and 2).
Regarding claim 6, Refstrup discloses:
A consumable (108) (FIG. 1), comprising:
a consumable chip (109) (FIG. 1) for storing consumable information and a plurality of communication session chip counts (session-key identifiers) [0024] (FIGs. 1 and 2), and
a communication link for communicating the consumable chip with an imaging device when the consumable is mounted on the imaging device [0020-27] (FIGs. 1 and 2),
wherein the consumable chip receives a communication session chip count request of the imaging device by means of the communication link [0020-27] (FIGs. 1 and 2); and
the consumable chip selects one of the plurality of communication session chip counts and supplies it to the imaging device in response to the communication session chip count request, and 
Regarding claim 7, Refstrup discloses:
wherein the consumable chip selects a used communication session chip count or an unused communication session chip count and supplies it to the imaging device in response to the communication session chip count request, and generates and stores a consumable session key based on the selected communication session chip count [0020-27] (FIGs. 1 and 2).
Regarding claim 8, Refstrup discloses:
wherein the consumable chip specifies or sequentially selects consumable communication session chip counts it stored to respond to the communication session chip count request [0020-27] (FIGs. 1 and 2).
Regarding claim 9, Refstrup discloses:
wherein the communication session chip counts stored in the consumable chip can be reset and updated [0020-27] (FIGs. 1 and 2).
Regarding claim 10, Refstrup discloses:
wherein the consumable chip comprises a volatile storage unit and a non-volatile storage unit [0020-27] (FIGs. 1 and 2); and
the communication session chip counts are stored in the non-volatile storage unit, and the consumable session keys are stored in the volatile storage unit [0020-27] (FIGs. 1 and 2).
Regarding claim 11, Refstrup discloses:
 A consumable communication method, comprising:
Sc-1, receiving a communication session chip count (session-key identifier) request from an imaging device [0020-27] (FIGs. 1 and 2); and

Regarding claim 12, Refstrup discloses:
wherein in step Sc-2, selecting an unused communication session chip count and supplying it to the imaging device in response to the communication session chip count request, and generating and storing a consumable session key based on the selected communication session chip count [0020-27] (FIGs. 1 and 2).
Regarding claim 13, Refstrup discloses:
wherein in step Sc-2, a consumable chip sequentially selects stored communication session chip counts to respond to the communication session chip count request [0020-27] (FIGs. 1 and 2).

Response to Arguments
The previous objections to claims 1 and 11 are withdrawn in light of applicant’s amendments. 
Applicant's arguments filed 11/27/20 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the prior art “has one more operation step” than the instant application. However, regarding the limitations recited in claim 1, Refstrup US 20110075189 discloses a communication circuit for receiving a communication session chip count (session-key identifier) request of an imaging device [0020-27] (FIGs. 1 and 2), a storage circuit for storing consumable information and a plurality of communication session chip counts [0024] (FIGs. 1 and 2), and a logic circuit for generating a consumable session key (session-key) based on one of the communication session chip counts [0026] (FIGs. 1 and 2), wherein the consumable chip selects one of the plurality of communication session chip counts and supplies it to the imaging device in response to 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.